DETAILED ACTION
This Office Action is responsive to the application filed on December 01, 2021. Claims 1-7 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities: 
“a second engine” appears in error for – a second engine among the plurality of engines --. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claim 1, “the engine” at line 3 renders the claim indefinite. It is unclear if “the engine” refers to: (i) any of aforementioned “plurality of engines” (line 2); (ii) each of the plurality of engines (line 2); (iii) a particular one of the aforementioned “plurality of engines” (line 2) such as the subsequently set forth “first engine among the plurality of engines” (lines 12-13); (iv) the subsequently set forth “second engine” (line 13); or (v) another engine. As such, the scope of the claim is indefinite. 
As to Claim 1, “the power supplied from the generator or the battery” (lines 5-6) lacks sufficient antecedent basis and renders the claim indefinite. Power supplied from the generator or the battery is not previously set forth. 
As to Claim 1, the recitation “a detector configured to detect a temperature related to each of the plurality of engines” raises question as to whether the claim refers to: (i) a plurality of detectors each configured to detect a temperature of a respective one of the plurality of engines; or (ii) a single detector configured to detect a single temperature related to each of the plurality of engines. 
As to Claim 1, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. § 112(b). See MPEP § 2173.05(p) II. In the instant, case both an apparatus (aircraft propulsion system) and a method of using the apparatus (wherein the controller causes at least a first engine among the plurality of engines to be stopped and causes a second engine, which has not been stopped, to be operated when the aircraft is flying in a prescribed flight mode and causes the first engine to be operated and causes the second engine to be stopped when the detector detects that the temperature related to the first engine is less than or equal to a first prescribed temperature) is claimed.  It is unclear whether infringement occurs when: 1] one operates the aircraft propulsion system according to the method claimed (wherein the controller causes at least a first engine among the plurality of engines to be stopped and causes a second engine, which has not been stopped, to be operated when the aircraft is flying in a prescribed flight mode and causes the first engine to be operated and causes the second engine to be stopped when the detector detects that the temperature related to the first engine is less than or equal to a first prescribed temperature); or 2] one constructs the aircraft propulsion system so the controller is configured to cause at least a first engine among the plurality of engines to be stopped and configured to cause a second engine, which has not been stopped, to be operated when the aircraft is flying in a prescribed flight mode and is configured to cause the first engine to be operated and configured to cause the second engine to be stopped when the detector of the first engine detects that the temperature related to the first engine is less than or equal to a first prescribed temperature. 
As to Claim 2, “the temperature of the second engine” lacks sufficient antecedent basis and renders the claim indefinite. It is unclear if this recitation refers to: (i) the temperature related to the second engine (as set forth in claim 1); or (ii) another temperature of the second engine. 
As to Claim 2, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. § 112(b). See MPEP § 2173.05(p) II. The recitation “the controller causes the second engine to be operated and causes the first engine to be stopped” is a method step in the apparatus claim which renders the claim indefinite as it is unclear if infringement occurs when an apparatus is constructed which is configured to meet the claim or when the claimed method step is executed. 
As to Claim 3, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. § 112(b). See MPEP § 2173.05(p) II. The recitation “the controller iteratively executes a process of stopping the first engine and operating the second engine when the aircraft is flying in the prescribed flight mode and operating the first engine and stopping the second engine when the detector detects that the temperature related to the first engine is less than or equal to the first prescribed temperature and a process of operating the second engine and stopping the first engine when the detector detects that the temperature of the second engine is less than or equal to the second prescribed temperature after the first engine is operated and the second engine is stopped” is a method step in the apparatus claim which renders the claim indefinite as it is unclear if infringement occurs when an apparatus is constructed which is configured to meet the claim or when the claimed method step is executed. 
As to Claim 5, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. § 112(b). See MPEP § 2173.05(p) II. The recitation “wherein the controller causes the first engine and the second engine to be operated in a flight mode different from the prescribed flight mode” is a method step in the apparatus which renders the claim indefinite as it is unclear if infringement occurs when an apparatus is constructed which is configured to meet the claim or when the claimed method step is executed. 
As to Claim 6, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. § 112(b). See MPEP § 2173.05(p) II. The recitation “wherein the controller causes an output of the first engine to be increased gradually and causes an output of the second engine to be decreased gradually for a prescribed period when the first engine is operated and the second engine is stopped and causes the output of the first engine to be stopped after the elapse of the prescribed period” is a method step in the apparatus which renders the claim indefinite as it is unclear if infringement occurs when an apparatus is constructed which is configured to meet the claim or when the claimed method step is executed. 
As to Claim 6, “causes an output of the second engine to be decreased gradually for a prescribed period when the first engine is operated and the second engine is stopped” renders the claim indefinite. It is not clear how an output of a stopped engine can be decreased gradually as claimed. 
As to Claim 7, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. § 112(b). See MPEP § 2173.05(p) II. The recitation “he controller causes the output of the first engine to be increased gradually and causes the output of the second engine to be decreased gradually so that an output obtained by combining the output of the first engine and the output of the second engine is allowed to maintain a required output for the prescribed period and causes the output of the first engine to be approximated to a required output after the elapse of the prescribed period” is a method step in the apparatus which renders the claim indefinite as it is unclear if infringement occurs when an apparatus is constructed which is configured to meet the claim or when the claimed method step is executed. 
Allowable Subject Matter
It appears independent claim 1 would be allowable if rewritten or amended to overcome each of the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, as well as clarifying that a generator is connected to an engine shaft for each of the plurality of engines; and that a detector is provided for each of the plurality of engines. 
The following is a statement of reasons for the indication of allowable subject matter: 
Prior art fails to teach or suggest, in combination with the other limitations of the independent claim, wherein the controller is configured to: cause at least a first engine among the plurality of engines to be stopped and cause a second engine among the plurality of engines, which has not been stopped, to be operated when the aircraft is flying in a prescribed flight mode;  and cause the first engine to be operated and cause the second engine to be stopped when the detector detects that the temperature related to the first engine is less than or equal to a first prescribed temperature. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
August 26, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741